                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION



 SECURITIES AND EXCHANGE
 COMMISSION,

          Plaintiff,
                                                    Civil Action No. 3:12 cv 519
 vs.

 REX VENTURES GROUP, LLC
 d/b/a ZEEKREWARDS.COM, and
 PAUL BURKS,

          Defendants.



                                         ORDER

         This matter is before the Court upon the Receiver’s Application for Fees and

Expenses by the Receiver and His Advisors for the Third Quarter of 2019, filed March

20, 2020 (the “Application”). The Court has considered the Application and for good

cause shown, IT IS ORDERED, ADJUDGED AND DECREED that:

         1.      The Receiver’s Application is GRANTED.

         2.      The Receiver and McGuireWoods LLP SHALL BE AWARDED an

allowance of $100,300.66 (of which $20,060.13 will be held back pending further

petition to and approval by the Court) for legal services rendered during the

Compensation Period set forth in the Application, and $450.00 for the reimbursement

of expenses incurred during the same period.




       Case 3:12-cv-00519-GCM Document 785 Filed 04/15/20 Page 1 of 2
                           3.    FTI Consulting, Inc. SHALL BE AWARDED an allowance of

                   $22,559.50 (of which $4,511.90 will be held back pending further petition to and

                   approval by the Court) for services rendered during the Compensation Period.

                           4.    The Receivership Estate IS HEREBY AUTHORIZED to immediately

                   pay such amounts and reimburse McGuireWoods LLP and FTI Consulting, Inc. for

                   approved expenses.

Signed: April 15, 2020




                         Case 3:12-cv-00519-GCM Document 785 Filed 04/15/20 Page 2 of 2
